UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-1209



LORENZO W. COATS,

                                             Plaintiff - Appellant,

          versus


SHAW UNIVERSITY; TALBERT O. SHAW; COLLIE
COLEMAN; LILLIE BOYD; CHEESETTE STOVAL,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-96-376-BR)


Submitted:   May 28, 1998                    Decided:   June 9, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lorenzo W. Coats, Appellant Pro Se. Cressie Hampton Thigpen, Jr.,
THIGPEN, BLUE, STEPHENS & FELLERS, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment for Appellee on Appellant's claims of employment discrim-

ination and declining to exercise jurisdiction over Appellant's

state law libel and slander claims. We have reviewed the record and

the district court's opinions and find no reversible error. Accord-
ingly, we affirm on the reasoning of the district court. Coats v.
Shaw University, No. CA-96-376-BR (E.D.N.C. Jan. 23, 1997). Addi-

tionally, we deny Appellant's motion for sanctions. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                          AFFIRMED




                                2